Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nemoto et al (PGPUB 2018/0137840 A1).

	As to claim 1, Nemoto (Figs. 3, 5B-E) teaches, a flexible display device (terminal apparatus 1) comprising: 
a flexible display panel (display screen 21)(¶ 20); and 
a panel driver (controller 32) configured to: 
receive display data (i.e. data from flash memory 103) from a host processor (CPU 101)(¶ 40); 
store the display data (drawing data for a day image)(¶ 44); and 
drive the flexible display panel based on the display data (S205: image is displayed on the display screen, ¶ 117), 
wherein, while the flexible display panel is deformed, the panel driver drives the flexible display panel based on the display data stored before the flexible display panel is deformed to display an image having a size suitable for a current exposed region (screen size) of the flexible display panel (¶ 83-86: i.e. display size changes as shown in Figs. 5B-E. After the housing unit 31 calculates the screen size, the drawing unit 44 scales down the material image 91. In other words, scaled-down image is generated from the original image, which is stored/provided before display size change).

As to claim 4, Nemoto (Fig. 5B) teaches, wherein, while the flexible display panel is deformed, the panel driver receives deformation information (i.e. calculated screen size after size change) representing the current exposed region (Fig. 5B shows 40% display size, Fig. 5C shows 70% display size), generates corrected display data (Fig. 5B has 47% image size, Fig. 5C has 81% display size) representing the image having the size suitable for the current exposed region by correcting the display data stored before the flexible display panel is deformed based on the deformation information, and drives the flexible display panel based on the corrected display data  (¶ 83-86: i.e. display size changes as shown in Figs. 5B-E. After the housing unit 31 calculates the screen size, the drawing unit 44 scales down the material image 91. In other words, scaled-down image is generated from the original image, which is stored/provided before display size change).

	As to claim 5, Nemoto (Figs. 5B-E) teaches, wherein: while the flexible display panel is deformed, the current exposed region of the flexible display panel is gradually changed (Figs. 5B-5E, ¶ 102: i.e. “gradually enlarged” or “gradually reduced”); and
while the flexible display panel is deformed, the panel driver performs a scaling operation on the display data stored before the flexible display panel is deformed such that an image represented by the corrected display data has an aspect ratio (¶ 100: i.e. the material image 91 is scaled while THE aspect ratio is maintained) substantially equal to an aspect ratio of an image represented by the display data stored before the flexible display panel is deformed and has the size suitable for the current exposed region (¶ 100).

As To claim 6, Nemoto (Fig. 4) teaches, wherein:
while the flexible display panel is deformed, the current exposed region of the flexible display panel is gradually changed (Figs. 5B-E, ¶ 102);
when a deformation of the flexible display panel is started, the panel driver generates scaled display data representing an image corresponding to an exposed region of the flexible display panel after the deformation of the flexible display panel is completed by performing a scaling operation on the display data stored before the flexible display panel is deformed (¶ 79, Fig. 4: i.e. image scale is performed on the basis of the screen information. ¶ 83, 92: i.e. housing unit 31 calculates the screen size. The drawing unit 44 scales down on the basis of the screen size) and
while the flexible display panel is deformed, the panel driver outputs at least a portion of the scaled display data as the corrected display data such that an image represented by the corrected display data has the size or a position suitable for the current exposed region (Figs. 5B-E: i.e. scaled images are fully displayed. Fig. 9E: i.e. scaled image can be partially displayed).

As to claim 7, Nemoto (Fig. 1) teaches, wherein the flexible display panel is a
rollable display panel (¶ 127: i.e. display can be rolled up).

As to claim 14, Nemoto (Fig. 14. The flexible display device of claim 1, further comprising a sensor (housing unit 31) formed on the flexible display panel and configured to sense a deformation of the flexible display panel (i.e. calculates the screen size of the viewing region, ¶ 83), wherein, while the flexible display panel is deformed, the panel driver receives deformation information representing the current exposed region from the sensor (¶ 83: i.e. screen size information is used for scaling operation to generate corresponding size of image).
As to claim 20, Nemoto (Figs. 3, 5B-E) teaches, a method of operating a flexible display device (terminal apparatrus 1) including a flexible display
Panel (display screen 21), the method comprising: 
storing display data (data from flash memory 103) received from a host processor (CPU 101) before the flexible display panel is deformed (¶ 40);
generating corrected display data representing an image having a size suitable for a current exposed region of the flexible display panel by performing a scaling operation on the display data stored before the flexible display panel is deformed while the flexible display panel is deformed (¶ 83-86: i.e. display size changes as shown in Figs. 5B-E. After the housing unit 31 calculates the screen size, the drawing unit 44 scales down the material image 91. In other words, scaled-down image is generated from the original image, which is stored/provided before display size change); and
	driving the flexible display panel based on the corrected display data (¶ 83)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nemoto in view of Kwon (PGPUB 2018/0329514 A1) and Lee et al (PGPUB 2008/0115089 A1).

	As to claim 8, Nemoto teaches the flexible display device with minimum size of the display being 0% but does not specifically teach “minimum exposed region”. 
	Kwon (Figs. 5, 9a-9c) teaches, wherein: in a first deformation state (¶151: reference distance may be minimum distance, ¶ 182: i.e. state in Fig. 9A with reference distance of expansion) in which the rollable display panel has a minimum exposed region (Fig. 9A), 
	while the rollable display panel is deformed from the first deformation state to a second deformation state (maximum size) in which the rollable display panel has a maximum exposed region (Fig. 10b, image with x5), the panel driver generates corrected display data representing an image having an aspect ratio (¶ 182: display ratio of 16:9) substantially equal to an aspect ratio of the image corresponding to the minimum exposed region and having the size suitable for the current exposed region (Figs. 9a-9c: i.e. display ratio of 16:9 is maintained at various scaling ratios),
and drives the rollable display panel based on the corrected display data (¶ 183).
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Kwon’s scaling method in rollable display into Nemoto’s rollable display, so as to provide expansion and reduction of the display device according to a user’s request via guide bar to easily control the size of the display and image (¶ 4, 165).
	Kwon does not specifically teach storing a scaled image, and then using the scaled image to re-scale to another image based on the size of the display device.
	Lee (Fig. 2) teaches, the panel driver stores the display data representing an image corresponding to the minimum exposed region (step 204: i.e. enlarged thumbnail image is stored in the zoom buffer); and
 performing a scale-up operation (enlargement) on the display data representing the image corresponding to the minimum exposed region (¶ 39: i.e. in step 210, Lee teaches the idea of the re-sizing the enlarged image stored in the zoom buffer).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Lee’s method of enlarging images into Nemoto’s rollable display as modified with the teaching of Kwon’s rollable display, so as to improve the image quality (¶ 39, 40).
	
	As to claim 9, Nemoto teaches the flexible display device with minimum size of the display being 0% but does not specifically teach “minimum exposed region”. 
	Kwon (Figs. 5, 9a-9c) teaches, in a second deformation state (maximum size) in which the rollable display panel has a maximum exposed region (Fig. 10b, image with size x5), 
while the rollable display panel is deformed from the second deformation state to a first deformation state (¶ 151: reference distance may be minimum distance, ¶ 182) in which the rollable display panel has a minimum exposed region (¶ 182: i.e. state in Fig. 9A with reference distance of expansion), the panel driver generates corrected display data representing an image having an aspect ratio substantially  equal to an aspect ratio (ratio of 16:9) of the image corresponding to the maximum exposed region by performing a scale-down operation (i.e. changing ratio from x5 to x1 and correspondingly scaling the image) on the display data representing the image corresponding to the maximum exposed region,  and having the size suitable for the current exposed region (Figs. 9a-9c: i.e. display ratio of 16:9 is maintained at various scaling ratios), and
 drives the rollable display panel based on the corrected display data (¶ 183).
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Kwon’s scaling method in rollable display into Nemoto’s rollable display, so as to provide expansion and reduction of the display device according to a user’s request via guide bar to easily control the size of the display and image (¶ 4, 165).
	Kwon does not specifically teach storing a scaled image, and then using the scaled image to re-scale to another image based on the size of the display device.
	Lee (Fig. 2) teaches, the panel driver stores the display data representing an image corresponding to the maximum exposed region (step 204: i.e. enlarged thumbnail image is stored in the zoom buffer); and
performing a scale operation on the display data representing the image corresponding to the maximum exposed region (resizing the enlarged image stored in zoom buffer)(¶ 39: i.e. in step 210, Lee teaches the idea of the re-sizing the enlarged image stored in the zoom buffer).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Lee’s method of enlarging images into Nemoto’s rollable display as modified with the teaching of Kwon’s rollable display, so as to improve the image quality (¶ 39, 40).

As to claim 10, Nemoto (Figs. 7A,B, 9A-9F) teaches, in a first deformation state (Fig. 9C, always exposed state for screen 21as described in ¶ 123) in which the rollable display panel 
when the rollable display panel is started to be deformed from the first deformation state to a second deformation state (Fig. 9D: i.e. more exposed state than the state shown in Fig. 9C) (Figs. 9C-9E: i.e. the information displayed in the figures are shown at maximum resolution regardless of the amount of display screen exposed. Figs. 7A, 7B: i.e. the states shown in Figs. 7A,7B are shown at 100% image size while the display size is maintained at 40%. This state can be intermediate exposure state corresponding to the state in Fig. 9E); and 
while the rollable display panel is deformed from the first deformation state to the second deformation state, the panel driver outputs a portion of the scaled display data corresponding to the current exposed region as corrected display data (Figs. 7A, 7B: i.e. 100% image size on 40% display size), and drives the rollable display panel based on the corrected display data (¶ 105).
	Nemoto teaches does not specifically teach “minimum exposed region”. 
	Kwon (Figs. 5, 9a-9c) teaches, wherein: in a first deformation state (¶151: reference distance may be minimum distance, ¶ 182: i.e. state in Fig. 9A with reference distance of expansion) in which the rollable display panel has a minimum exposed region (Fig. 9A), and
a second deformation state (maximum size) in which the rollable display panel has a maximum exposed region (Fig. 10b, image with x5),
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Kwon’s scaling method in rollable display into Nemoto’s rollable display, so as to provide expansion and reduction of the display device according to a user’s request via guide bar to easily control the size of the display and image (¶ 4, 165).
	Lee (Fig. 2) teaches, the panel driver stores the display data representing an image corresponding to the minimum exposed region (step 204: i.e. enlarged thumbnail image is stored in the zoom buffer); and
 performing a scale-up operation (enlargement) on the display data representing the image corresponding to the minimum exposed region (¶ 39: i.e. in step 210, Lee teaches the idea of the re-sizing the enlarged image stored in the zoom buffer).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Lee’s method of enlarging images into Nemoto’s rollable display as modified with the teaching of Kwon’s rollable display, so as to improve the image quality (¶ 39, 40).

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nemoto in view of Lee and Kim (PGPUB 2019/0197960 A1)
	As to claim 15, Nemoto teaches the flexible display device of claim 1, but does not specifically teach frame buffer.
Lee (Fig. 2) teaches, wherein the panel driver includes:
a frame buffer (display buffer 106 and zoom buffer 108)(¶ 27, 28);
a controller (controller 100) configured to:
 receive the display data (image) and an instruction (i.e. program stored in memory 110) from the host processor (¶ 29, claim 17);
 store the display data in the frame buffer (¶ 27); and
 read the display data from the frame buffer (¶ 27).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Lee’s method of enlarging images into Nemoto’s rollable display, so as to improve the image quality (¶ 39, 40).
Lee does not specifically teach a data driver and a scan driver.
Kim (Fig. 4) teaches, a data driver (data driver 110) configured to provide data signals to the flexible display panel based on the s display data received from the controller (timing controller 130)(¶ 50, 52) and
	 a scan driver (gate driver 120) configured to provide scan signals to the flexible display panel (¶ 52).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Kim’s display panel structure into Nemoto’s rollable display as modified with the teaching of Lee, so as to solve afterimage problem (¶ 6).
	
	As to claim 16, Nemoto teaches the flexible display device of claim 15, but does not specifically teach input interface and memory controller.
	Lee (Fig. 1) teaches, an input interface (controller 100) configured to receive the display data and the instruction from the host processor (Fig. 1);
a memory controller (controller 100) configured to store the display data in the frame buffer, and to read the display data from the frame buffer (Fig. 1: i.e. controller communicates with decoder using the display buffer and zoom buffer, ¶ 34);
an instruction controller (controller100) configured to control the controller based on the instruction received from the host processor (¶ 29: i.e. memory 100 stores programs for overall operation) ; and
	a scaler (decoder 114) configured to perform a scaling operation (i.e. enlarges) on the display data read from the frame buffer when the flexible display panel is deformed (¶ 32: i.e. “when the flexible display panel is deformed” is already discussed in the combination with Nemoto prior above).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Lee’s method of enlarging images into Nemoto’s rollable display, so as to improve the image quality (¶ 39, 40).


	
Allowable Subject Matter
Claims 2, 3, 11-13, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Applicant’s claimed invention regards a rollable display device that is capable of deforming the flexible display panel and corresponding various features in the dependent claims. Applicant’s invention stores the original image data. Then, scaling of the original image data is performed and stored based on minimum or maximum exposed state of the display device. When another display change is performed, Applicant’s invention can generate another scaled image data by re-scaling the previously scaled and stored image data. Other prior arts from the search in the art of rollable display do not teach this feature and only teach scaling directly using the original image data.

Claim 2, 3 and 17
Claim 2 recites “wherein, while the flexible display panel is deformed, the panel driver does not receive the display data from the host processor”. While there are prior arts that discuss pausing receiving the display data from the external source, none of the prior arts specifically teach not receiving the display data with the condition of “while the flexible display is deformed”. Claim 17 indicated as allowable for similar reasons.

Claims 11-13
Applicant’s claimed invention is capable of displaying the target scaled image while the physical state of the display device is being changed. For example, claim 11 recites “when the rollable display panel is started to be deformed from the second deformation state to a first deformation state” and requires the conditional element of the display device changing from the minimum exposed state to maximum exposed state. Further, while above condition is satisfied, claim 11 recites “[generating] scaled display data representing an image corresponding to the minimum exposed region by performing-scale-down operation on the display data representing the image corresponding to the maximum exposed region”. This limitation requires an invention to have a scaled display data for maximum exposed region, then re-scaling down the maximum exposed region to another scaled display data for minimum exposed region. Examiner conducted search to find these features. Most relevant prior art is Lee prior art discussed above. However, Lee does not specifically teach his resizing and zooming method in relation to rollable display and the condition of “when the rollable display panel is started” or “while the rollable display panel is deformed”.

Claim 18 and 19
Claim 18 recites the hardware limitations for performing the scaling in Applicant’s invention. Claim 18 specifically recites limitations requiring a deserialization circuit, a buffer circuit, a latch circuit, and a decoder. Examiner conducted search but could not find prior arts that would teach these limitations and how it would be obvious to combine with other prior arts in the record in combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yi et al (PGPUB 2019/0226971 A1) – Yi teaches a rollable display.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691